Title: To John Adams from Timothy Alden, 1 February 1815
From: Alden, Timothy
To: Adams, John


				
					President Adams.Sir,
					New York, 1 Feb. 1815.
				
				I hope you will excuse the liberty I have taken in dedicating the first volume of my biographical and historical Collection to you. Taught from my earliest years to cherish an exalted opinion of the distinguished services which, under Providence, you have rendered to our beloved country, I took a peculiar pleasure in prefixing your name to a work, which is the fruit of much patient investigation and laborious research.Should you honour me with a line excusing the freedom I have taken and at the same time making any remark upon my novel kind of publication, please to direct the same to me at Meadville in Pennsylvania, where I am shortly to reside.Wishing you all the blessings of the present life and an inheritance in the kingdom, which infinite grace has prepared, and where you shall receive the crown of unfading glory, I am, sir, with great respect, your hum. sert
				
					Timothy Alden.
				
					
				
			